 


110 HRES 390 EH: Recognizing the importance of the Ouachita National Forest on its 100th anniversary.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 390 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Recognizing the importance of the Ouachita National Forest on its 100th anniversary. 
 
 
Whereas on December 18, 1907, President Theodore Roosevelt created by proclamation the Arkansas National Forest on reserved public domain lands south of the Arkansas River; 
Whereas on April 29, 1926, President Calvin Coolidge issued an Executive Order to change the name of the Arkansas National Forest to the Ouachita National Forest to reflect both the name of the mountains embraced by the national forest and the name of the principal river which drains the national forest; 
Whereas Ouachita is the French spelling of a Native American word meaning good hunting ground; 
Whereas the Ouachita National Forest today encompasses approximately 1.8 million acres in Arkansas and eastern Oklahoma and offers a variety of recreation areas, scenic areas, wilderness areas, historic resources, and timber and other forest products to the Nation; and 
Whereas the Ouachita National Forest is the largest and oldest national forest in the southern region of the United States: Now, therefore, be it  
 
That on the 100th anniversary of the creation of the Ouachita National Forest, the House of Representatives recognizes the important contributions of the Ouachita National Forest to the success of the United States in conserving the environment and ensuring that our natural resources remain sources of pride for our citizens, our communities, and our Nation. 
 
Lorraine C. Miller,Clerk.
